   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.2 Filed 11/19/20 Page 1 of 33




                     CONTINUATION IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT

      I, Scott Robinson, a Special Agent with the Federal Bureau of Investigation

(FBI), being duly sworn, depose and state as follows:

                                 INTRODUCTION

      1.     I have been employed as a Special Agent of the FBI since 2019 and am

currently assigned to the Detroit Division. My duties include the investigation of

alleged violations of federal criminal laws, including the subject offense, sexual

exploitation of children (18 U.S.C. §§ 2251 and 2252A).

      2.     This continuation is submitted in support of an application, under Rule

41 of the Federal Rules of Criminal Procedure, for a search warrant for the locations

specifically described in Attachment A, including the entire property located at 234

S Magnolia Avenue, Lansing, Michigan 48912 (the “SUBJECT PREMISES”) and

the content of electronic storage devices located therein, for contraband and evidence,

fruits, and instrumentalities of violations of 18 U.S.C. §§ 2252A(a)(2)(A) (receipt and

distribution of child pornography) and 2252A(a)(5)(B) (access with intent to view child

pornography), which items are more specifically described in Attachment B.

      3.     The statements contained in this continuation are based in part on

information provided by U.S. federal law enforcement agents, written reports about

this and other investigations that I have received, directly or indirectly, from other

law enforcement agents, including foreign law enforcement agencies, information


                                          -1-
     Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.3 Filed 11/19/20 Page 2 of 33




gathered from investigative sources of information, and my experience, training and

background as a Special Agent.

        4.    This continuation is submitted for the limited purpose of securing a

search warrant. I have not included each and every fact known to me concerning this

investigation. I have set forth only the facts that I believe are necessary to establish

probable cause to believe that contraband and evidence, fruits, and instrumentalities

of violations of federal law are located at the SUBJECT PREMISES.

                        SUMMARY OF INVESTIGATION

        5.    A user of the internet account at the SUBJECT PREMISES has been

linked to an online community of individuals who regularly send and receive child

pornography. The child pornography is housed on a website operated on the Tor

anonymity network.

I.      The Tor Network

        6.    The internet is a global network of computers and other devices. Devices

directly connected to the internet are uniquely identified by IP addresses. IP

addresses are used to route information between internet-connected devices.

Generally, when one device requests information from a second device, the requesting

device specifies its own IP address. This way, the responding device knows where to

send its response. On the internet, data transferred between devices is split into

discrete packets, each of which has two parts: (1) a header with non-content routing

and control information, such as the packet’s source and destination IP addresses;

                                          -2-
   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.4 Filed 11/19/20 Page 3 of 33




and (2) a payload, which generally contains user data or the content of a

communication.

      7.     TARGET WEBSITE operated on the Tor network. The Tor network is a

computer network, available to internet users, that is designed specifically to

facilitate anonymous communication over the internet. The Tor network routes

communications through a globally distributed network of intermediary computers,

or relays, along a randomly assigned path known as a “circuit.” Because of the way

the Tor network routes communications through the relay computers, traditional

techniques to identify a user’s IP address are not effective.

      8.     To access the Tor network, a user must install Tor software. That is most

easily done by downloading the free “Tor browser” from the Tor Project, the private

entity that maintains the Tor network, via their website. The Tor browser is a web

browser that is configured to route a user’s internet traffic through the Tor network.

      9.     As with other internet communications, a Tor user’s communications

are split into packets containing header information and a payload, and those

communications are routed using IP addresses. In order for a Tor user’s

communications to be routed through the Tor network, a Tor user necessarily (and

voluntarily) shares the user’s IP address with Tor network relay computers, which

are called “nodes.” This routing information is stored in the header portion of the

packet. As the packets travel through the Tor network, each node is able to see the

address information of the previous node the communication came from and the next

                                          -3-
   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.5 Filed 11/19/20 Page 4 of 33




node the information should be sent to. Those Tor nodes are operated by volunteers

– individuals or entities who have donated computers or computing power to the Tor

network in order for it to operate.

      10.    Because a Tor user’s communications are routed through multiple nodes

before reaching their destination, when a Tor user accesses an internet website, only

the IP address of the last relay computer (the “exit node”), as opposed to the Tor user’s

actual IP address, appears on that website’s IP address log. In addition, the content

of a Tor user’s communications are encrypted while the communication passes

through the Tor network. The encryption prevents the operator of a Tor node from

observing the content (but not the routing information) of other Tor users’

communications.

      11.    The Tor Project maintains a publicly available frequently asked

questions (FAQ) page, accessible from its website, with information about the Tor

network. Within those FAQ, the Tor Project advises Tor users that the first Tor relay

to which a user connects can see the Tor user’s actual IP address. In addition, the

FAQ also cautions Tor users that the use of the Tor network does not render a user’s

communications totally anonymous. For example, in the Tor Project’s FAQ, the

question “So I'm totally anonymous if I use Tor?” is asked, to which the response is,

in bold text, “No.”

      12.    The Tor Network also makes it possible for users to operate websites,

such as those described herein, called “hidden services” or “onion services,” in a

                                           -4-
   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.6 Filed 11/19/20 Page 5 of 33




manner that attempts to conceal the true IP address of the computer hosting the

website. Hidden service websites are accessible only to users operating within the Tor

network. Like other websites, hidden services are hosted on computer servers that

communicate through IP addresses. However, hidden services have unique technical

features that attempt to conceal the computer server’s location.

      13.    Unlike standard internet websites, a Tor-based web address is

comprised of a series of at least 16 and as many as 56 algorithm-generated characters,

for example “asdlk8fs9dflku7f,” followed by the suffix “.onion.” Ordinarily,

investigators can determine the IP address of the computer server hosting a website

(such as www.justice.gov) by simply looking it up on a publicly available Domain

Name System (“DNS”) listing. There is no publicly available DNS listing through

which one can query the IP address of a computer server that hosts a Tor hidden

service. While law enforcement agents can often view and access hidden services that

are facilitating illegal activity, they cannot determine the IP address of a Tor hidden

service computer server via public lookups. Additionally, as with all Tor

communications, communications between users’ computers and a Tor hidden service

webserver are routed through a series of intermediary computers. Neither law

enforcement nor hidden-service users can use public lookups or ordinary

investigative means to determine the true IP address – and therefore the location –

of a computer server that hosts a hidden service.



                                          -5-
      Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.7 Filed 11/19/20 Page 6 of 33




II.      Description of TARGET WEBSITE

         14.   The conduct being investigated involves users of a Tor-network-based

website; TARGET WEBSITE. The TARGET WEBSITE was an online bulletin board

dedicated to the advertisement and distribution of child pornography that operated

from approximately at least September 2016 to June 2019. In June of 2019, the

computer server hosting the TARGET WEBSITE, which was located outside of the

United States, was seized by a foreign law enforcement agency.

         15.   A review of the initial TARGET WEBSITE page revealed it was a

message board web page that contained a search bar, and showcased two hyperlinks

titled, “Announcements” and “Important Information.” Located below the title were

hyperlinks including those entitled “Quick Links,” “Home,” “Board Index,” “Login,”

and “Register.” As of June 2019, the website had over 820,000 members and over

81,000 postings.

         16.   Upon accessing the “Announcements” hyperlink of the TARGET

WEBSITE, the following message was displayed in message board form, “Welcome,

Please read before registering” which was dated July 1, 2016. Upon accessing the

aforementioned hyperlink, the message read, “Welcome abusers and abusees and

those that enjoy watching. This website was created to host videos, photos and

discussions of 18 (twinks) and younger of Hurtcore materials (videos & pictures) as

well as discussion of such.” Based on my training and experience, I know that



                                         -6-
   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.8 Filed 11/19/20 Page 7 of 33




Hurtcore refers to violent pornography. The message continued, “PS Please register

to see all the forums, and use strong password for user profile.”

      17.    Upon accessing the “Register” link of the TARGET WEBSITE, it was

revealed that users would complete a “Username,” “Password,” “Confirm password,”

“Language,” and “My timezone,” fields, as well as a “Confirmation of Registration”

code. Upon entering the TARGET WEBSITE, sections and forums for posting to the

website included “HURTCORE Toddlers Videos (Ages 0-5),” “Preteen/Hebe Children

Videos (Ages 6-13),”    “Teens Videos (Ages 14+),” “Toddlers Images (Ages 0-5),”

“Preteen/Hebe Children Images (Ages 6-13),” and “Teens Images (Ages 14+).” Based

on my training and experience, I know that “Hebe” is a reference to a “hebephile,”

which is a person with a persistent sexual interest in pubescent minor children.

Another forum was named “GORE/DEATH” which included sub-forms for “Toddlers

(Ages 0-5),” “Preteen/Hebe Children (Ages 6-13)” and “Teens (Ages 14+).”          An

additional section of the website called “The Team” listed the usernames of two

website “Administrators” and five “Global Moderators.” The TARGET WEBSITE also

contained a private message feature that was available, allowing users to send

private messages to each other.

      18.    On June 23, 2016, a website administrator posted a topic entitled “Board

Rules” in the “Important Information” forum which contained the following

explanation of the website:

             Rules are simple all material must be related to Hurtcore content. What
             is Hurtcore content? It is rape, fighting, wrestling, bondage, spanking,
                                          -7-
   Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.9 Filed 11/19/20 Page 8 of 33




               pain, mutilation, gore, dead bodies, and etc. (no limits) Why does this
               place exist? There was a need and since society thinks I am worst than
               any abuser or creator of Hurtcore content, I decided to create this place
               for those who like it and want to share. Besides I am the mischievous
               god. It is up to you to make this the best Hurtcore board there is. So
               please upload whatever you can so that it can be shared.

         19.   A review of the “Toddlers Videos,” “Preteen/Hebe Children,” “Toddlers

Images,” and “Gore/Death” forums and subforums, as well as additional forums,

within the various above sections revealed they contained numerous pages of topics.

Each topic contained a title, the author, the number of replies, the number of views,

and the last post. The last post section included the date and time of the post as well

as the author. Upon accessing a topic, the original post appeared at the top of the

page, with any corresponding replies to the original post included in the thread below

it. Typical posts appeared to contain text, images, thumbnail previews of images,

links to external sites with compressed files (such as “.rar”), or replies to previous

posts.

         20.   A review of topics within these sections revealed numerous posts

containing images and/or videos depicting child pornography and child erotica of

prepubescent males, females, toddlers, and infants; including those depicting anal,

vaginal, and oral penetration. Additionally, these sections revealed numerous posts

containing images and/or videos depicting child pornography involving gore and

sometimes death. Examples of these are as follows:

   a. On October 9, 2016, a website user posted a topic entitled “Fuck the newborn.

         Real fuck!” in the “Hurtcore/Toddlers Images/Girls” forum, that contained nine
                                            -8-
  Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.10 Filed 11/19/20 Page 9 of 33




       images depicting child pornography and child erotica of a prepubescent female

       infant. One of these images depicted a naked female infant lying on her back

       with her legs spread apart, exposing her vagina, with a gloved adult finger

       inserted into her anus. A male’s penis was pressed against her vagina and the

       head of the penis inserted into her mouth. A brown liquid substance, appearing

       to be the infant’s feces are seen smeared around her anus.

   b. On November 5, 2016, a website user posted a topic entitled “BabyHee 1yo (one

       of full version)” in the “HurtCore/Toddlers Videos/Boys” forum that contained

       images depicting child pornography and torture of a prepubescent male, who

       was completely naked and tied down with rope on the side of a bath tub. Among

       other things, the images depicted an adult male defecating on the chest and

       urinating in the mouth of the prepubescent male.

III.   Hidden Service Websites and TARGET WEBSITE

       21.   As described herein, TARGET WEBSITE could not generally be

accessed through the traditional internet. Only a user who had installed the

appropriate Tor software could access TARGET WEBSITE. Even after connecting to

the Tor network, a user would have to find the 16-character web address of TARGET

WEBSITE in order to access it. Hidden service websites on the Tor Network are not

“indexed” by search engines—such as Google—like websites that operate on the open

internet. Accordingly, it is much more difficult to perform a Google-type search of

hidden service websites than it is to search open internet websites for a particular

                                         -9-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.11 Filed 11/19/20 Page 10 of 33




content of interest. Users interested in accessing child exploitive material (or in

advertising child exploitation and pornography websites they operate) therefore keep,

maintain and use directory sites that advertise the web addresses of hidden services

that contain child exploitative related content. Those directory sites also operate via

the Tor network.

      22.      Users utilize directory sites to identify new web forums, chat sites,

image galleries, and file hosts pertaining to the sexual exploitation of children. Such

directory sites often identify whether particular sites are operating, whether images

of child pornography imagery may be found there, and even what types of child

pornography are accessible (i.e., boys, girls, or “hurtcore”). They also contain clickable

hyperlinks to access those sites. As with other hidden service websites, a user must

find the 16-or-56 character web address for a directory site in order to access it. While

it operated, the web address for TARGET WEBSITE was listed on one or more of

these directory sites advertising hidden services dedicated to the sexual exploitation

of children.

      23.      Based on my training and experience, because accessing TARGET

WEBSITE required numerous affirmative steps by the user – to include downloading

Tor software, accessing the Tor network, finding the web address for TARGET

WEBSITE, and then connecting to TARGET WEBSITE via Tor – it is extremely

unlikely that any user could simply stumble upon TARGET WEBSITE without

understanding its purpose and content.

                                          -10-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.12 Filed 11/19/20 Page 11 of 33




      24.     Based on my training and experience, I know that it is extremely rare

for an individual who takes the numerous positive steps to find child pornography on

a Tor hidden services website to only visit that website one time. One example of this

is analysis of “Playpen”, which was a Tor network-based hidden service dedicated to

the advertisement and distribution of child pornography that operated from August

2014 until March 2015. Similar to TARGET WEBSITE, Playpen was a highly

categorized web forum with hundreds of thousands of users. It allowed users to post

and download messages pertaining to child exploitation within forum categories. The

categories were indexed by the age and gender of child victims and the type of sexual

activity involved. In February and March of 2015, the FBI seized and briefly operated

the Playpen website for two weeks, using a court-authorized investigative technique

to successfully identify IP addresses and other information associated with site users.

The FBI’s review of site data seized from the Playpen website during the operation

determined that, of over 400,000 total user accounts observed on the Playpen website

during its existence, less than 0.02 percent (that is, less than two hundredths of one

percent) of user accounts with a registered account on the website accessed a message

thread on the website only once.

      25.    Probable cause exists that any user who accessed TARGET WEBSITE

has, at a minimum, knowingly accessed the TARGET WEBSITE with intent to view

child pornography, or attempted to do so.



                                         -11-
    Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.13 Filed 11/19/20 Page 12 of 33




         26.     U.S. and foreign law enforcement agencies investigate anonymous

offenders engaging in online child sexual exploitation via Tor hidden service websites

such as TARGET WEBSITE and other websites described herein. Those websites are

globally accessible. The websites and their users may be located anywhere in the

world. Due to the anonymity provided by the Tor network, it can be difficult or

impossible to determine, at the beginning of an investigation, where in the world a

particular website or user is located. Accordingly, when a law enforcement agency

obtains evidence that such a website or website user may be located in another

country, in accordance with each country’s laws, it is common practice for that law

enforcement agency to share information with law enforcement (1) in the country

where the site is located; or (2) where the offender appears to reside.

         27.     In August of 2019, a Foreign Law Enforcement Agency (referenced

herein as “FLA”) known to the FBI, and with a history of providing reliable, accurate

information in the past, contacted the FBI. The FLA provided the following

information:

         28.     On May 14, 2019, at 19:52:14 UTC 1, a user of IP address 52.144.38.57

accessed online child sexually abusive and exploitive material via a website on the

Tor network, the TARGET WEBSITE;




1
    UTC is Coordinated Universal Time; it is five hours ahead of Eastern Standard Time.

                                               -12-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.14 Filed 11/19/20 Page 13 of 33




                    The website was described as having “an explicit focus on the

                    facilitation of sharing child abuse material (images, links and

                    videos), emphasis on BDSM, hurtcore, gore and death-related

                    material including that of children,”;

             b.     “[u]sers were required to create an account (username and

      password) in order to access the majority of the material,”; and

             c.     documentation naming TARGET WEBSITE, which the FLA

      referred to by its actual name.

      29.    According to publicly available information, IP address 52.144.38.57

was registered to Lightspeed Communications.

      30.    On January 3, 2020, through a subpoena, the FBI determined that

Lightspeed Communications IP address 52.144.38.57 resolved to Nicole Hope, 234 S

Magnolia Avenue, Lansing, Michigan 48912, which is the address of the

SUBJECT PREMISES.

      31.    A search of a public records database for the SUBJECT PREMISES

revealed that, since approximately 2018, Nicole Hope, date of birth January 19, 1983,

is likely the current resident. Daniel Conlin Jr., date of birth August 11,1987, is also

a likely resident. Records from the Michigan Secretary of State showed that Nicole

Hope and Daniel Conlin Jr. have driver’s licenses that list the home addresses as the

SUBJECT PREMISES.



                                         -13-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.15 Filed 11/19/20 Page 14 of 33




      32.    On August 3, 2020, the U.S. District Court for the Western District of

Michigan authorized the installation and use of a pen register/trap and trace device

(PRTT) to record, decode and/or capture all dialing, routing addressing and signaling

information associated with each communication to or from the residential internet

service account associated with the SUBJECT PREMISES provided by Lightspeed

Communications. A renewal of the PRTT was authorized on September 17, 2020.

             a.    Based on my training and experience, I am aware that analysis

      of data obtained via a PRTT on a target’s residential internet connection can

      provide evidence that a user of the internet at the premises is accessing the

      Tor network. That is possible because the IP addresses of Tor node computers

      that make up the network are published by the Tor network.             Since a

      residential internet PRTT will disclose the IP addresses of computers to which

      communications are sent and from which communications are received,

      analysis of the PRTT data can reveal Tor use.        Due to Tor routing and

      encryption, a PRTT will not reveal the ultimate destination or the content of

      those communications.

             b.    Lightspeed Communications began to provide data for this PRTT

      on September 15, 2020. Analysis through November 16, 2020 of the data

      provided pursuant to that PRTT order revealed evidence that a user of the

      internet at the SUBJECT PREMISES accessed the Tor network on eight

      separate days since Lightspeed Communications started providing data:

                                        -14-
    Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.16 Filed 11/19/20 Page 15 of 33




                                i.        September 16, 2020 at 6:49 a.m.;

                                ii.       September 26, 2020 at 11:04 p.m.

                                iii.      October 31, 2020 at 1:09 p.m.

                                iv.       November 9, 2020 at 11:25 p.m.

                                v.        November 10, 2020 at 1:05 p.m.

                                vi.       November 12, 2020 at 1:22 p.m. and 2:33 p.m.

                                vii.      November 13, 2020 at 5:58 p.m.

                                viii.     November 15, 2020 at 11:44 a.m., 1:16 p.m., and 1:58

                                       p.m. 2

          33.    Based on my training and experience, although the TARGET WEBSITE

is no longer in service, the fact that an internet user at the SUBJECT PREMISES

continue to access the Tor network means that it is likely the user is continuing to

use the Tor network for child exploitation purposes. While I know that the Tor

network contains sites other than those involving child pornography, I know based

on my training and experience that the Tor network contains many sites dedicated to

child pornography and child exploitation, just like the TARGET WEBSITE, and

individuals that seek out child pornography will continue to do so even if a website

they have utilized in the past is no longer in service.




2
    All times listed in this paragraph are in Eastern Standard Time.

                                                 -15-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.17 Filed 11/19/20 Page 16 of 33




IV.    The Foreign Law Enforcement Agency

       34.   The FLA is a national law enforcement agency of a country with an

established rule of law. There is a long history of reciprocal criminal investigative

cooperation between U.S. law enforcement and the FLA. This cooperation includes

the investigation of crimes against children. The FLA advised U.S. law enforcement

that it obtained the information through an independent investigation that was

lawfully authorized in the FLA’s country pursuant to its national laws. Further, the

FLA had not interfered with, accessed, searched or seized any data from any

computer in the United States in order to obtain the 52.144.38.57 IP address

information. U.S. law enforcement personnel did not participate in the investigative

work through which the FLA identified the 52.144.38.57 IP address provided by the

FLA.

       35.   I am aware through my training and experience, and through

consultation with other U.S. law enforcement agents, that tips provided by the FLA,

regarding IP addresses that the FLA advised were associated with access to Tor

network child exploitation-related web and chat sites, have: (1) led to the

identification and arrest of a U.S.-based child pornography producer and hands-on

offender, and the identification and rescue of multiple U.S. children subject to that

offender’s ongoing abuse; (2) led to the seizure of evidence of child pornography

trafficking and possession; and (3) been determined through further investigation to



                                        -16-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.18 Filed 11/19/20 Page 17 of 33




be related to targets that U.S. law enforcement investigations had independently

determined were associated with the trafficking and possession of child pornography.

     Background on Child Pornography, Computers, and the Internet

      36.    Based on my training, experience, and information obtained from other

agents, I know the below statements are accurate.

      37.    Computers and digital technology are the primary way in which

individuals interested in child pornography interact with each other. Computers

basically serve four functions in connection with child pornography: production,

communication, distribution, and storage.

      38.    Digital cameras and smartphones with cameras save photographs or

videos as a digital file that can be directly transferred to a computer by connecting

the camera or smartphone to the computer, using a cable or via wireless connections

such as WiFi or Bluetooth. Photos and videos taken on a digital camera or

smartphone may be stored on a removable memory card in the camera or smartphone.

These memory cards are often large enough to store thousands of high-resolution

photographs or videos.

      39.    Any computer can connect to any smartphone, tablet, or other computer.

Through the internet, electronic contact can be made to literally millions of computers

around the world. Child pornography can therefore be easily, inexpensively, and

anonymously (through electronic communications) produced, distributed, and

received by anyone with access to a computer or smartphone.

                                         -17-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.19 Filed 11/19/20 Page 18 of 33




      40.    The computer’s ability to store images in digital form makes the

computer itself an ideal repository for child pornography. Electronic storage media of

various types - to include computer hard drives, external hard drives, CDs, DVDs,

and “thumb,” “jump,” or “flash” drives, which are very small devices that are plugged

into a port on the computer - can store thousands of images or videos at very high

resolution. It is extremely easy for an individual to take a photo or a video with a

digital camera or camera-bearing smartphone, upload that photo or video to a

computer, and then copy it (or any other files on the computer) to any one of those

media storage devices. Some media storage devices can easily be concealed and

carried on an individual’s person. Smartphones and/or mobile phones are also often

carried on an individual’s person.

      41.    The internet affords individuals several different venues for obtaining,

viewing, and trading child pornography in a relatively secure and anonymous

fashion.

      42.    Individuals also use online resources to retrieve and store child

pornography. Some online services allow a user to set up an account with a remote

computing service that may provide email services and/or electronic storage of

computer files in any variety of formats. A user can set up an online storage account

(sometimes referred to as “cloud” storage) from any computer or smartphone with

access to the internet. Even in cases where online storage is used, however, evidence



                                         -18-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.20 Filed 11/19/20 Page 19 of 33




of child pornography can be found on the user’s computer, smartphone, or external

media in most cases.

      43.     Individuals commonly use smartphone and computer apps to receive,

store, distribute, and advertise child pornography, to interact directly with other like-

minded offenders or with potential minor victims, and to access cloud-storage services

where child pornography may be stored.

      44.    Communications by way of computer can be saved or stored on the

computer used for these purposes. Storing this information can be intentional (i.e., by

saving an email as a file on the computer or saving the location of one’s favorite

websites in, for example, “bookmarked” files) or unintentional. Digital information,

such as the traces of the path of an electronic communication, may also be

automatically stored in many places (e.g., temporary files or ISP client software,

among others). In addition to electronic communications, a computer user’s internet

activities generally leave traces or “footprints” in the web cache and history files of

the browser used. Such information is often maintained indefinitely until overwritten

by other data.

     Specifics Related to the Search and Seizure of Computer Systems

      45.    As described above and in Attachment B, this application seeks

permission to search for evidence that exists in the SUBJECT PREMISES, in

whatever form they are found. The evidence is likely to be found on and stored in a

computer’s hard drive or other storage media. Thus, the warrant applied for would

                                          -19-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.21 Filed 11/19/20 Page 20 of 33




authorize the seizure of electronic storage media or, potentially, the copying of

electronically stored information, all under Rule 41(e)(2)(B).

      46.     I submit that if a computer or storage medium is found on the SUBJECT

PREMISES, there is probable cause to believe the evidence referenced above will be

stored on that computer or storage medium, for at least the following reasons:

                    Deleted files, or remnants of deleted files, may reside in free space

      or slack space—that is, in space on the storage medium that is not currently

      being used by an active file—for long periods of time before they are

      overwritten. In addition, a computer’s operating system may also keep a record

      of deleted data in a “swap” or “recovery” file;

                    Based on my knowledge, training, and experience, I know that

      computer files or remnants of such files can be recovered months or even years

      after they have been downloaded onto a storage medium, deleted, or viewed

      via the internet. Electronic files downloaded to a storage medium can be stored

      for years at little or no cost. Even when files have been deleted, they can be

      recovered months or years later using forensic tools. When a person “deletes”

      a file on a computer, the data contained in the file does not actually disappear;

      rather, that data remains on the storage medium until it is overwritten by new

      data;

                    Wholly apart from user-generated files, computer storage

      media—in particular, computers’ internal hard drives—contain electronic

                                          -20-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.22 Filed 11/19/20 Page 21 of 33




      evidence of how a computer has been used, what it has been used for, and who

      has used it. To give a few examples, this forensic evidence can take the form of

      operating system configurations, artifacts from operating system or

      application operation, file system data structures, and virtual memory “swap”

      or paging files. Computer users typically do not erase or delete this evidence,

      because special software is typically required for that task. However, it is

      technically possible to delete this information; and

                    Files that have been viewed via the internet are sometimes

      automatically downloaded into a temporary internet directory or “cache.”

      47.    As further described in Attachment B, this application seeks permission

to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes

how computers were used, the purpose of their use, who used them, and when.

Probable cause exists that this forensic electronic evidence will be on any storage

medium in the SUBJECT PREMISES.

      48.    Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of

a file (such as a paragraph that has been deleted from a word processing file). Virtual

memory paging systems can leave traces of information on the storage medium that

show what tasks and processes were recently active. Web browsers, email programs,

and chat programs store configuration information on the storage medium that can

                                         -21-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.23 Filed 11/19/20 Page 22 of 33




reveal information such as online nicknames and passwords. Operating systems can

record additional information, such as the attachment of peripherals, the attachment

of USB flash storage devices or other external storage media, and the times the

computer was in use. Computer file systems can record information about the dates

files were created and the sequence in which they were created, although this

information can later be falsified.

      49.    Information stored within a computer and other electronic storage

media may provide crucial evidence of the “who, what, why, when, where, and how”

of the criminal conduct under investigation, thus enabling the United States to

establish and prove each element or alternatively, to exclude the innocent from

further suspicion. In my training and experience, information stored within a

computer or storage media (e.g., registry information, communications, images and

movies, transactional information, records of session times and durations, internet

history, and anti-virus, spyware, and malware detection programs) can indicate who

has used or controlled the computer or storage media.

      50.    This “user attribution” evidence is analogous to the search for “indicia

of occupancy” while executing a search warrant at a residence. The existence or

absence of anti-virus, spyware, and malware detection programs may indicate

whether the computer was remotely accessed, thus inculpating or exculpating the

computer owner. Further, computer and storage media activity can indicate how and

when the computer or storage media was accessed or used. For example, computers

                                        -22-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.24 Filed 11/19/20 Page 23 of 33




typically contain information that logs computer user account session times and

durations, computer activity associated with user accounts, electronic storage media

that connected with the computer, and the IP addresses through which the computer

accessed networks and the internet. Such information allows investigators to

understand the chronological context of computer or electronic storage media access,

use, and events relating to the crime under investigation.

      51.    Some information stored within a computer or electronic storage media

may provide crucial evidence relating to the physical location of other evidence and

the suspect. For example, images stored on a computer may both show a particular

location and have geolocation information incorporated into its file data. Such file

data also typically contains information indicating when the file or image was

created. The existence of such image files, along with external device connection logs,

may also indicate the presence of additional electronic storage media (e.g., a digital

camera or cellular phone with an incorporated camera). The geographic and timeline

information described herein may either inculpate or exculpate the computer user.

      52.    Information stored within a computer may provide relevant insight into

the computer user’s state of mind as it relates to the offense under investigation. For

example, information within the computer may indicate the owner’s motive and

intent to commit a crime (e.g., internet searches indicating criminal planning), or

consciousness of guilt (e.g., running a “wiping” program to destroy evidence on the



                                         -23-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.25 Filed 11/19/20 Page 24 of 33




computer or password protecting/encrypting such evidence in an effort to conceal it

from law enforcement).

      53.    A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about

how computers were used, the purpose of their use, who used them, and when.

      54.    The process of identifying the exact files, blocks, registry entries, logs,

or other forms of forensic evidence on a storage medium that are necessary to draw

an accurate conclusion is a dynamic process. While it is possible to specify in advance

the records to be sought, computer evidence is not always data that can be merely

reviewed by a review team and passed along to investigators. Whether data stored on

a computer is evidence may depend on other information stored on the computer and

the application of knowledge about how a computer behaves. Therefore, contextual

information necessary to understand other evidence also falls within the scope of the

warrant.

      55.    Further, in finding evidence of how a computer was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a particular

thing is not present on a storage medium. For example, the presence or absence of

counter-forensic programs or anti-virus programs (and associated data) may be

relevant to establishing the user’s intent.

      56.    I know that when an individual uses a computer to obtain or access child

pornography, the individual’s computer will generally serve both as an

                                          -24-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.26 Filed 11/19/20 Page 25 of 33




instrumentality for committing the crime, and also as a storage medium for evidence

of the crime. The computer is an instrumentality of the crime because it is used as a

means of committing the criminal offense. The computer is also likely to be a storage

medium for evidence of crime. From my training and experience, I believe that a

computer used to commit a crime of this type may contain data that is evidence of

how the computer was used, data that was sent or received, notes as to how the

criminal conduct was achieved, records of internet discussions about the crime, and

other records that indicate the nature of the offense.

      57.    Based upon my training and experience and information relayed to me

by agents and others involved in the forensic examination of computers, I know that

computer data can be stored on a variety of systems and storage devices, including

external and internal hard drives, flash drives, thumb drives, micro SD cards, macro

SD cards, DVDs, gaming systems, SIM cards, cellular phones capable of storage,

floppy disks, compact disks, magnetic tapes, memory cards, memory chips, and online

or offsite storage servers maintained by corporations, including but not limited to

“cloud” storage. I also know that during the search of the premises, it is not always

possible to search computer equipment and storage devices for data for a number of

reasons.

   a. Searching computer systems is a highly technical process that requires specific

      expertise and specialized equipment. There are so many types of computer

      hardware and software in use today that it is impossible to bring to the search

                                         -25-
Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.27 Filed 11/19/20 Page 26 of 33




    site all of the technical manuals and specialized equipment necessary to

    conduct a thorough search. In addition, it may also be necessary to consult with

    computer personnel who have specific expertise in the type of computer,

    software, or operating system that is being searched.

 b. Searching computer systems requires the use of precise, scientific procedures

    which are designed to maintain the integrity of the evidence and to recover

    “hidden,” erased, compressed, encrypted, or password-protected data.

    Computer hardware and storage devices may contain “booby traps” that

    destroy or alter data if certain procedures are not scrupulously followed. Since

    computer data is particularly vulnerable to inadvertent or intentional

    modification or destruction, a controlled environment, such as a law

    enforcement laboratory, is essential to conducting a complete and accurate

    analysis of the equipment and storage devices from which the data will be

    extracted.

 c. The volume of data stored on many computer systems and storage devices will

    typically be so large that it will be highly impractical to search for data during

    the execution of the physical search of the premises.

 d. Computer users can attempt to conceal data within computer equipment and

    storage devices through a number of methods, including the use of innocuous

    or misleading filenames and extensions. For example, files with the extension



                                       -26-
Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.28 Filed 11/19/20 Page 27 of 33




    “.jpg” often are image files. A user can easily change the extension to “.txt” to

    conceal the image and make it appear that the file contains text.

 e. Computer users can also attempt to conceal data by using encryption.

    Encryption involves the use of a password or device, such as a “dongle” or

    “keycard,” to decrypt the data into readable form. In addition, computer users

    can conceal data within another seemingly unrelated and innocuous file in a

    process called “steganography.” For example, by using steganography, a

    computer user can conceal text in an image file which cannot be viewed when

    the image file is opened. Therefore, a substantial amount of time is necessary

    to extract and sort through data that is concealed or encrypted to determine

    whether it is contraband, evidence, fruits, or instrumentalities of a crime.

 f. Additionally, based upon my training and experience and information relayed

    to me by agents and others involved in the forensic examination of computers,

    I know that routers, modems, and network equipment used to connect

    computers to the internet often provide valuable evidence of, and are

    instrumentalities of, a crime. This is equally true of wireless routers, which

    create localized networks that allow individuals to connect to the internet

    wirelessly. Though wireless networks may be secured (in that they require an

    individual to enter an alphanumeric key or password before gaining access to

    the network) or unsecured (an individual may access the wireless network

    without a key or password) wireless routers for both networks may yield

                                       -27-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.29 Filed 11/19/20 Page 28 of 33




      significant evidence of, or serve as instrumentalities of, a crime. This includes

      identifying the instrument through which the perpetrator of the internet-based

      crime connected to the internet. This may potentially contain logging

      information regarding the time and date of a perpetrator’s network activity as

      well as identifying information for the specific device(s) the perpetrator used

      to access the network. Moreover, I know that individuals who have set up

      either a secured or unsecured wireless network in their residence are often

      among the primary users of that wireless network.

      58.    Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described

in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including but

not limited to computer-assisted scans of the entire medium. This might expose many

parts of a hard drive to human inspection in order to determine whether it is evidence

described by the warrant.

              Request to Use Biometric Data to Unlock Devices

      59.    This warrant seeks to permit law enforcement to compel all residents of

the SUBJECT PREMISES who are present at the SUBJECT PREMISES to unlock

any DEVICES requiring biometric access subject to seizure pursuant to this warrant.

The grounds for this request are as follows:

                                         -28-
Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.30 Filed 11/19/20 Page 29 of 33




          a.     I know from my training and experience, as well as from

    information found in publicly available materials published by device

    manufacturers, that many electronic devices, particularly newer mobile

    devices and laptops, offer their users the ability to unlock the device through

    biometric features in lieu of a numeric or alphanumeric passcode or password.

    These biometric features include fingerprint scanners, facial recognition

    features and iris recognition features. Some devices offer a combination of

    these biometric features, and the user of such devices can select which features

    they would like to utilize.

          b.     If a device is equipped with a fingerprint scanner, a user may

    enable the ability to unlock the device through his or her fingerprints. For

    example, Apple offers a feature called “Touch ID,” which allows a user to

    register up to five fingerprints that can unlock a device. Once a fingerprint is

    registered, a user can unlock the device by pressing the relevant finger to the

    device’s Touch ID sensor, which is found in the round button (often referred to

    as the “home” button) located at the bottom center of the front of the device.

    The fingerprint sensors found on devices produced by other manufacturers

    have different names but operate similarly to Touch ID.

          c.     If a device is equipped with a facial-recognition feature, a user

    may enable the ability to unlock the device through his or her face. For

    example, this feature is available on certain Android devices and is called

                                      -29-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.31 Filed 11/19/20 Page 30 of 33




     “Trusted Face.” During the Trusted Face registration process, the user holds

     the device in front of his or her face. The device’s front-facing camera then

     analyzes and records data based on the user’s facial characteristics. The device

     can then be unlocked if the front-facing camera detects a face with

     characteristics that match those of the registered face. Facial recognition

     features found on devices produced by other manufacturers have different

     names but operate similarly to Trusted Face.

           d.     If a device is equipped with an iris-recognition feature, a user may

     enable the ability to unlock the device with his or her irises. For example, on

     certain Microsoft devices, this feature is called “Windows Hello.” During the

     Windows Hello registration, a user registers his or her irises by holding the

     device in front of his or her face. The device then directs an infrared light

     toward the user’s face and activates an infrared-sensitive camera to record

     data based on patterns within the user’s irises.      The device can then be

     unlocked if the infrared-sensitive camera detects the registered irises. Iris-

     recognition features found on devices produced by other manufacturers have

     different names but operate similarly to Windows Hello.

     60.   In my training and experience, users of electronic devices often enable

the aforementioned biometric features because they are considered to be a more

convenient way to unlock a device than by entering a numeric or alphanumeric

passcode or password.     Moreover, in some instances, biometric features are

                                       -30-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.32 Filed 11/19/20 Page 31 of 33




considered to be a more secure way to protect a device’s contents. This is particularly

true when the users of a device are engaged in criminal activities and thus have a

heightened concern about securing the contents of a device.

      61.    As discussed, I have reason to believe that one or more digital devices

will be found during the search. The passcode or password that would unlock the

DEVICES subject to search under this warrant are currently unknown to law

enforcement. Thus, law enforcement personnel may not otherwise be able to access

the data contained within the DEVICES, making the use of biometric features

necessary to the execution of the search authorized by this warrant.

      62.    I also know from my training and experience, as well as from

information found in publicly available materials including those published by device

manufacturers, that biometric features will not unlock a device in some

circumstances even if such features are enabled. This can occur when a device has

been restarted, inactive, or has not been unlocked for a certain period of time. For

example, Apple devices cannot be unlocked using Touch ID when: (1) more than 48

hours has elapsed since the device was last unlocked; or, (2) when the device has not

been unlocked using a fingerprint for 8 hours and the passcode or password has not

been entered in the last 6 days. Similarly, certain Android devices cannot be unlocked

with Trusted Face if the device has remained inactive for four hours. Biometric

features from other brands carry similar restrictions. Thus, in the event law

enforcement personnel encounter a locked device equipped with biometric features,

                                         -31-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.33 Filed 11/19/20 Page 32 of 33




the opportunity to unlock the device through a biometric feature may exist for only a

short time.

      63.     Due to the foregoing, if law enforcement personnel encounter any

DEVICES that are subject to seizure pursuant to this warrant and may be unlocked

using one of the aforementioned biometric features, this warrant permits law

enforcement personnel to: (1) press or swipe the fingers (including thumbs) of all

residents of the SUBJECT PREMISES who are present at the SUBJECT PREMISES

to the fingerprint scanner of the DEVICES found at the SUBJECT PREMISES; (2)

hold the DEVICES found at the SUBJECT PREMISES in front of the face of all

residents of the SUBJECT PREMISES who are present at the SUBJECT PREMISES

and activate the facial recognition feature; and/or (3) hold the DEVICES found at the

SUBJECT PREMISES in front of the face of all residents of the SUBJECT

PREMISES who are present at the SUBJECT PREMISES and activate the iris

recognition feature, for the purpose of attempting to unlock the DEVICES in order to

search the contents as authorized by this warrant. The proposed warrant does not

authorize law enforcement to compel that all individuals present at the SUBJECT

PREMISES to state or otherwise provide the password or any other means that may

be used to unlock or access the DEVICES. Moreover, the proposed warrant does not

authorize law enforcement to compel all individuals present at the SUBJECT

PREMISES to identify the specific biometric characteristics (including the unique



                                        -32-
 Case 1:20-mj-00481-SJB ECF No. 1-1, PageID.34 Filed 11/19/20 Page 33 of 33




finger(s) or other physical features) that may be used to unlock or access the

DEVICES.

                                   CONCLUSION

      64.    For the foregoing reasons, I submit that probable cause exists that

contraband, property, evidence, fruits and instrumentalities of violations of 18 U.S.C.

§§ 2252A(a)(2)(A) (receipt and distribution of child pornography) and 2252A(a)(5)(B)

(access with intent to view child pornography), more fully described in Attachment

B, will be located at the locations described in Attachment A.




                                         -33-
